Case:
 Case 20-1753   Document: 42-1 Document
      1:20-cv-00318-MSM-LDA      Page: 1 36 Date
                                             FiledFiled: 08/07/2020
                                                   08/10/20   Page 1 ofEntry ID: 6358731
                                                                        4 PageID  #: 418




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________

  No. 20-1753

      COMMON CAUSE RHODE ISLAND; LEAGUE OF WOMEN VOTERS OF RHODE
         ISLAND; MIRANDA OAKLEY; BARBARA MONAHAN; MARY BAKER,

                                        Plaintiffs, Appellees,

                                                  v.

    NELLIE GORBEA, in her official capacity as Secretary of State of Rhode Island; DIANE C.
      MEDEROS, in her official capacities as member of the Rhode Island Board of Elections;
    JENNIFER L. JOHNSON, in her official capacities as member of the Rhode Island Board of
  Elections; ISADORE S. RAMOS, in his official capacities as member of the Rhode Island Board
  of Elections; LOUIS A. DIMONE, JR., in his official capacities as member of the Rhode Island
     Board of Elections; WILLIAM E. WEST, in his official capacities as member of the Rhode
    Island Board of Elections; RICHARD H. PIERCE, in his official capacities as member of the
  Rhode Island Board of Elections; DAVID H. SOLES, in his official capacities as member of the
                                 Rhode Island Board of Elections,

                                      Defendants, Appellees,

    REPUBLICAN NATIONAL COMMITTEE; REPUBLICAN PARTY OF RHODE ISLAND,

                                       Movants, Appellants.
                                       __________________

                                               Before
                                 Torruella, Thompson, and Kayatta,
                                           Circuit Judges.

                                       ORDER OF COURT
                                      Entered: August 7, 2020

          This cause came on to be heard on appeal from the United States District Court for the
  District of Rhode Island and was argued by counsel.

          The district court's order denying intervention is reversed in part, only for purposes of
  appeal, and the motion for stay pending appeal is denied.

                                                       By the Court:
                                                       Maria R. Hamilton, Clerk
Case:
 Case 20-1753   Document: 42-1 Document
      1:20-cv-00318-MSM-LDA      Page: 2 36 Date
                                             FiledFiled: 08/07/2020
                                                   08/10/20   Page 2 ofEntry ID: 6358731
                                                                        4 PageID  #: 419




  cc:
  Hon. Mary S. McElroy
  Hanorah Tyer-Witek, Clerk, United States District Court for the District of Rhode Island
  Joseph S. Larisa Jr.
  Patrick N. Strawbridge
  Thomas R. McCarthy
  Cameron Thomas Norris
  Brandon Scott Bell
  Paul March Smith
  Michael Courtney Keats
  Lynette J. Labinger
  Dale Ho
  Julie Ebenstein
  Christopher H. Bell
  Danielle Lang
  Jonathan Diaz
  Elliot H. Scherker
  Angel Taveras
  Gustavo Ribeiro
  Raymond A. Marcaccio
Case:
 Case 20-1753   Document: 42-2 Document
      1:20-cv-00318-MSM-LDA      Page: 1 36 Date
                                             FiledFiled: 08/07/2020
                                                   08/10/20   Page 3 ofEntry ID: 6358731
                                                                        4 PageID  #: 420




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________

  No. 20-1753

      COMMON CAUSE RHODE ISLAND; LEAGUE OF WOMEN VOTERS OF RHODE
         ISLAND; MIRANDA OAKLEY; BARBARA MONAHAN; MARY BAKER,

                                        Plaintiffs, Appellees,

                                                  v.

    NELLIE GORBEA, in her official capacity as Secretary of State of Rhode Island; DIANE C.
      MEDEROS, in her official capacities as member of the Rhode Island Board of Elections;
    JENNIFER L. JOHNSON, in her official capacities as member of the Rhode Island Board of
  Elections; ISADORE S. RAMOS, in his official capacities as member of the Rhode Island Board
  of Elections; LOUIS A. DIMONE, JR., in his official capacities as member of the Rhode Island
     Board of Elections; WILLIAM E. WEST, in his official capacities as member of the Rhode
    Island Board of Elections; RICHARD H. PIERCE, in his official capacities as member of the
  Rhode Island Board of Elections; DAVID H. SOLES, in his official capacities as member of the
                                 Rhode Island Board of Elections,

                                      Defendants, Appellees,

    REPUBLICAN NATIONAL COMMITTEE; REPUBLICAN PARTY OF RHODE ISLAND,

                                       Movants, Appellants.
                                       __________________

                                               Before
                                 Torruella, Thompson, and Kayatta,
                                           Circuit Judges.

                                       ORDER OF COURT
                                      Entered: August 7, 2020

          This cause came on to be heard on appeal from the United States District Court for the
  District of Rhode Island and was argued by counsel.

          The district court's order denying intervention is reversed in part, only for purposes of
  appeal, and the motion for stay pending appeal is denied.

                                                       By the Court:
                                                       Maria R. Hamilton, Clerk
Case:
 Case 20-1753   Document: 42-2 Document
      1:20-cv-00318-MSM-LDA      Page: 2 36 Date
                                             FiledFiled: 08/07/2020
                                                   08/10/20   Page 4 ofEntry ID: 6358731
                                                                        4 PageID  #: 421




  cc:
  Hon. Mary S. McElroy
  Hanorah Tyer-Witek, Clerk, United States District Court for the District of Rhode Island
  Joseph S. Larisa Jr.
  Patrick N. Strawbridge
  Thomas R. McCarthy
  Cameron Thomas Norris
  Brandon Scott Bell
  Paul March Smith
  Michael Courtney Keats
  Lynette J. Labinger
  Dale Ho
  Julie Ebenstein
  Christopher H. Bell
  Danielle Lang
  Jonathan Diaz
  Elliot H. Scherker
  Angel Taveras
  Gustavo Ribeiro
  Raymond A. Marcaccio
